Exhibit 3.2 By-Laws OF The Student Loan Corporation (as amended through August 2, 2007) Article i Stockholders Section 1.01.Annual Meetings.An annual meeting of stockholders of the corporation shall be held for the election of directors of the corporation at such date, time and place either within or without the State of Delaware as may be designated by the Board of Directors of the corporation from time to time.Any other proper business may be transacted at the annual meeting. Section 1.02.Special Meetings.Special meetings of stockholders of the corporation may be called at any time by the Board of Directors, to be held at such date, time and place either within or without the State of Delaware as may be stated in the notice of the meeting. Section 1.03.Notice of Meetings.Whenever stockholders of the corporation are required or permitted to take any action at a meeting, a written notice of the meeting shall be given, which shall state the place, date and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called.Unless otherwise provided by law, the written notice of any meeting of stockholders of the corporation shall be given not less than 10 nor more than 60 days before the date of the meeting to each stockholder entitled to vote at such meeting.If mailed, such notice shall be deemed to be given when deposited in the United States mail, postage prepaid, directed to the stockholder at such stockholder’s address as it appears on the records of the corporation. Section 1.04.Adjournments.Any meeting of stockholders of the corporation, annual or special, may adjourn from time to time, and notice need not be given of any such adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken.Any business which might have been transacted at the original meeting may be transacted at the adjourned meeting.If the adjournment is for more than 30 days, or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. Section 1.05.Quorum.At each meeting of stockholders of the corporation, except where otherwise provided by law or the certificate of incorporation of the corporation (the “Certificate of Incorporation”) or these By-laws, the holders of a majority of the outstanding shares of each class of stock entitled to vote at the meeting, present in person or represented by proxy shall constitute a quorum.For purposes of the foregoing, two or more classes or series of stock shall be considered a single class if the holders thereof are entitled to vote together as a single class at the meeting.In the absence of a quorum the stockholders so present may, by majority vote, adjourn the meeting from time to time in the manner provided by Section 1.04 of these By-laws until a quorum shall attend.Shares of capital stock of the corporation belonging on the record date for the meeting to the corporation or to another corporation, a majority of the shares entitled to vote in the election of directors of which is hold, directly or indirectly, by the corporation, shall neither be entitled to vote nor be counted for quorum purposes; provided, however, that the foregoing shall not limit the right of the corporation to vote stock, including but not limited to it own stock, hold by it in a fiduciary capacity. Section 1.06.Organization.Meetings of stockholders of the corporation shall be presided over by the Chairman of the Board of the corporation, if any, or, in the absence of the Chairman of the Board, by the Vice Chairman of the Board of the corporation, if any, or, in the absence of the Vice Chairman of the Board, by the President of the corporation or, in the absence of the President, by a Vice President of the corporation or, in the absence of such designation, by a chairman chosen at the meeting.The Secretary of the corporation or, in the absence of the Secretary, an Assistant Secretary of the corporation shall act as secretary of the meeting.In the absence of the foregoing persons, the chairman of the meeting may appoint any person to act as secretary of the meeting. Section 1.07.Voting:Proxies.Unless otherwise provided in the Certificate of Incorporation, each stockholder entitled to vote at any meeting of stockholders of the corporation shall be entitled to one vote for each share of stock held by such stockholder which has voting power upon the matter in question.Each stockholder entitled to vote at a meeting of stockholders of the corporation may authorize another person or persons to act for such stockholder by proxy, but no such proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period.A duly executed proxy shall be irrevocable if it states that it is irrevocable and if, and only as long as, it is coupled with an interest sufficient in law to support an irrevocable power.A stockholder may revoke any proxy which is not irrevocable by attending the meeting and voting in person or by filing an instrument in writing revoking the proxy or another duly executed proxy bearing a later date with the Secretary of the corporation.Except as required by law, voting at meetings of stockholders of the corporation need not be by written ballot.At all meetings of the stockholders for the election of directors of the corporation a plurality of the votes cast shall be sufficient to elect.With respect to other matters, unless otherwise provided by law or by the Certificate of Incorporation or these By-laws, the affirmative vote of the holders of a majority of the shares of all classes of stock present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the stockholders of the corporation.Where a separate vote by class is required, the affirmative vote of the holders of a majority of the shares of each class present in person or represented by proxy at the meeting shall be the act of such class, except as otherwise provided by law or by the Certificate of Incorporation or these By-laws. Section 1.08.Fixing Date for Determination of Stockholders of Record.In order that the corporation may determine the stockholders entitled to notice of or to vote at any meeting of stockholders of the corporation or any adjournment thereof, entitled to receive payment of any dividend or other distribution or allotment of any rights, entitled to exercise any rights in respect of any change, conversion or exchange of stock or for the purpose of any other lawful action, the Board of Directors may fix, in advance, a record date, which shall not be more than 60 nor less than 10 days before the date of such meeting, nor more than 60 days prior to any other action.If no record date is fixed:(1) the record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders of the corporation shall be at the close of business on the day next preceding the day on which notice is given or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held.A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders of the corporation shall apply to any adjournment of the meeting; provided, however, that the Board of Directors may fix a new record date for the adjourned meeting; and (2) the record date for determining stockholders of the corporation for any other purpose shall be at the close of business on the day on which the Board of Directors adopts the resolution relating thereto. Section 1.09.List of Stockholders Entitled To Vote.The Secretary of the corporation shall prepare and make, at least 10 days before every meeting of stockholders of the corporation, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder.Such list shall be open to the examination of any stockholder of the corporation, for any purpose germane to the meeting, during ordinary business hours, for a period of at least 10 days prior to the meeting, either at place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held.The list shall also be produced and kept at the time and place of the meeting during the whole time thereof and may be inspected by any stockholder of the corporation who is present. Section 1.10.Voting Procedures and Inspectors of Elections.The corporation shall, in advance of any meeting of stockholders, appoint one or more inspectors to act at the meeting and make a written report thereof.The corporation may designate one of more persons as alternate inspectors to replace any inspector who fails to act.If no inspector or alternate is able to act at a meeting of stockholders, the person presiding at the meeting shall appoint one or more inspectors to act at the meeting.Each inspector, before entering upon the discharge of his duties in accordance with the provisions of the General Corporation Law of the State of Delaware, shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of his ability. The date and time of the opening and closing of the polls for each matter upon which the stockholders will vote at a meeting shall be announced at the meeting.No ballot, proxies or votes, nor any revocations thereof or changes thereto, shall be accepted by the inspectors after the closing of the polls except as provided under the General Corporation Law of the State of Delaware. In determining the validity and counting of proxies and ballots, the inspectors shall be limited to an examination of the proxies, any envelopes submitted with those proxies, any information provided in accordance with the provisions of the General Corporation Law of the State of Delaware, ballots and the regular books, and records of the corporation, except that the inspectors may consider other reliable information for the limited purpose of reconciling proxies and ballots submitted by or on behalf of banks, brokers, their nominees or similar persons which represent more votes than the holder of a proxy is authorized by the record owner to cast or more votes than the stockholder holds of record.If the inspectors consider other reliable information for the limited purpose permitted herein, the inspectors at the time they make their certification shall specify the precise information considered by them including the person or persons from whom they obtained the information, when the information was obtained and the basis for the inspectors’ belief that such information is accurate and reliable. Section 1.11.Notice of Stockholder Business and Nominations A. Annual Meetings of Stockholders. (1)Nominations of persons for election to the Board of Directors and the proposal of business to be considered by the stockholders may be made at an annual meeting of the stockholders (a) pursuant to the corporation’s notice of meeting, (b) by or at the direction of the Board of Directors or (c) by any stockholder of the corporation who was a stockholder of record at the time of giving of notice provided for in this section, who is entitled to vote at the meeting and who complies with the notice procedures set forth in this section. (2)For nominations or other business to be properly brought before an annual meeting by a stockholder pursuant to clause (c) of paragraph (A)(1) of this section, the stockholder must have given timely notice thereof in writing to the Secretary of the corporation and such other business must otherwise be a proper matter for stockholder action.To be timely, a stockholder’s notice shall be delivered to the Secretary at the principal executive offices of the corporation not later than the close of business on the 60th day nor earlier than the close of business on the 90th day prior to the first anniversary of the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than 30 days before or more than 60 days after such anniversary date, notice by the stockholder to be timely must be so delivered not earlier than the close of business on the 90th day prior to such annual meeting and not later than the close of business on the later of the 60th day prior to such annual meeting or the close of business on the tenth day following the day on which public announcement of the date of such meeting is first made by the corporation.Such stockholder’s notice shall set forth (a) as to each person whom the stockholder proposes to nominate for election or reelection as a director all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (The “Exchange Act”) (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected); (b) as to any other business that the stockholder proposes to bring before the meeting, a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meting and any material interest in such business of such stockholder and the beneficial owner, if any, on whose behalf the proposal is made; and (c) as to the stockholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made (i) the name and address of such stockholder, as they appear on the corporation’s books, and of such beneficial owner and (ii) the class and number shares of the corporation that are owned beneficially and held of record by such stockholder and such beneficial owner. (3)
